Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 of U.S. Application 17/063,823 filed on October 06, 2020 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second current measurement device disposed in electrical connection with a parasitic electric flow from the CCVT, the second current measurement device to provide a second electrical signal corresponding to a parasitic current;” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the The claimed subject matter of the second current measurement device is only mentioned in the specification and not fully disclosed in the drawings or the specification. The vagueness in the specification and drawings does not help fully understand the circuit configuration in regards to the electric power delivery system. Therefore the Examiner will interpret the claim language as another second measurement device will be able to perform the function as disclosed into the claims until further clarification is provided.

Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 



Claims 1, 2, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras et al (US Pat No. 9008982) in view of Schweitzer et al (USPGPub 20160216310).

    PNG
    media_image1.png
    475
    727
    media_image1.png
    Greyscale

Prior Art: Tziouvaras

Regarding claim 1, Tziouvaras discloses a system (in figs 1-13C) to detect a fault (col 2 lines 42-55 discloses fault conditions) in an electric power delivery system (from 1310), comprising: a capacitance-coupled voltage transformer (CCVT)  (transformer of 1320, 1325, and 1330) in electrical communication with the electric power delivery system (as shown in fig 13C), the CCVT comprising a stack of capacitors (1320, 1325, and 1330) and an electrical contact to a first ground connection (ground connected to 1340) ; a first current measurement device (1381) 
However, Schweitzer discloses identify an incident traveling wave and a reflected traveling wave based on the first voltage signal and the measurement of the primary current (shown in fig 2A where the two waves are diagramed. Therefore are identified); detect a fault based on the incident traveling wave and the reflected traveling wave (abstract discloses detecting a fault based on traveling wave and par 44 discloses identifying the reflected wave from the fault). It would have been obvious to a person having ordinary skill in the art before the 

Regarding claim 2, Tziouvaras discloses : a step-down transformer (1350) comprising a primary winding electrically connected to a transformer secondary; and the second current measurement device is disposed in electrical connection with the secondary of the step-down transformer (in electrical communication through the electrical field between windings 1355 and 1357/1358). 

Regarding claim 5, Tziouvaras discloses the second current measurement device is disposed in a terminal housing of the CCVT (as disclosed in figs 13c where the second measurement device would be in a terminal house). 

Regarding claim 6, Tziouvaras discloses the second current measurement device is disposed in an accessible portion of the terminal housing (as disclosed in figs 13c where the second measurement device would be in a terminal house assessable depending on need). 

Regarding claim 7, Tziouvaras discloses the terminal housing comprises the accessible portion and a non-accessible portion (as disclosed in figs 13c where the second measurement device would be in a terminal house assessable and having a non-accessible portion depending on need). 

Regarding claim 9, Tziouvaras discloses a system (in figs 1-13C) to detect a fault (col 2 lines 42-55 discloses fault conditions) in an electric power delivery system (from 1310), comprising: a capacitance-coupled voltage transformer (CCVT)  (transformer of 1320, 1325, and 1330) in electrical communication with the electric power delivery system (as shown in fig 13C), the CCVT comprising a stack of capacitors (1320, 1325, and 1330) and an electrical contact to a first ground connection (ground connected to 1340) ; a first current measurement device (1381) disposed between the stack of capacitors and the first ground connection (as shown in fig 13C) , the first current measurement device to provide a first electrical signal (from IC1) corresponding to a first current (Ic1) flowing through the CCVT; a step-down transformer (1350) comprising a primary winding electrically connected to a transformer secondary (as shown in 13c) ,an intelligent electronic device (IED) (1305) in electrical communication with the first current measurement devices (connected to 1381 and 1386);generate a voltage signal  (from 1386) based from the transformer secondary of the step-down transformer (abstract discloses determining a flux and calculating values. Therefore IED generates a signal); and a protective action (inside IED) module to implement a protective action based on detection of the fault (col 2 lines 25-35 discloses protecting utility equipment. Therefore there is a protection device). Tziouvaras does not fully disclose identify an incident traveling wave and a reflected traveling wave based on the first voltage signal and  detect a fault based on the incident traveling wave and the reflected traveling wave.
However, Schweitzer discloses identify an incident traveling wave and a reflected traveling wave based on the first voltage signal (shown in fig 2A where the two waves are diagramed. Therefore are identified); detect a fault based on the incident traveling wave and the reflected traveling wave (abstract discloses detecting a fault based on traveling wave and par 44 


Regarding claim 10, Tziouvaras discloses wherein the signal from the secondary of the step-down transformer comprises a secondary voltage signal (in electrical communication through the electrical field between windings 1355 and 1357/1358). 

Regarding claim 11, Tziouvaras discloses a ferroresonance suppression circuit across the transformer secondary of the step-down transformer (col 6 lines 1-10 discloses ferroresonance suppression circuity for the transformer). 

Regarding claim 14, Tziouvaras wherein the IED is further configured to generate the first voltage signal based on the second current measurement (col 2 lines 25-42 discloses IEDS and how they may be configured based on need. Therefore able to generate a first voltage based on a second measurement). 

Regarding claim 15, Tziouvaras discloses the second current measurement device is disposed in a terminal housing of the CCVT (as disclosed in figs 13c where the second measurement device would be in a terminal house). 

Regarding claim 16, Tziouvaras discloses a system (in figs 1-13C) to detect a fault (col 2 lines 42-55 discloses fault conditions) in an electric power delivery system (from 1310), comprising: a capacitance-coupled voltage transformer (CCVT)  (transformer of 1320, 1325, and 1330) in electrical communication with the electric power delivery system (as shown in fig 13C), the CCVT comprising a stack of capacitors (1320, 1325, and 1330) and an electrical contact to a first ground connection (ground connected to 1340) ; a first current measurement device (1381) disposed between the stack of capacitors and the first ground connection (as shown in fig 13C) , the first current measurement device to provide a first electrical signal (from IC1) corresponding to a first current (Ic1) flowing through the CCVT; a step-down transformer (1350) comprising a primary winding electrically connected to a transformer secondary (as shown in 13c) ,an intelligent electronic device (IED) (1305) in electrical communication with the first current measurement devices (connected to 1381 and 1386);generate a voltage signal  (from 1386) based from the transformer secondary of the step-down transformer (abstract discloses determining a flux and calculating values. Therefore IED generates a signal); and a protective action (inside IED) module to implement a protective action based on detection of the fault (col 2 lines 25-35 discloses protecting utility equipment. Therefore there is a protection device), determine a steady-state electric power system condition (X1, X2, C1, C2, etc) from secondary electrical signal from the transformer secondary of the step-down transformer (col 12 lines 11-20 discloses step down transformer and outputs of any outputs. Therefore is a steady-state electric power). Tziouvaras does not fully disclose identify an incident traveling wave and a reflected traveling wave based on the first voltage signal and  detect a fault based on the incident traveling wave and the reflected traveling wave.
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras et al (US Pat No. 9008982) in view of Schweitzer et al (USPGPub 20160216310) in further view of Finney et al (USPGPub 20130250458). 


Regarding claim 4, Tziouvaras in view of Schweitzer does not fully disclose wherein the second current measurement device is disposed between the secondary of the step-down transformer and ground.
However, Finney discloses wherein the second current measurement device is disposed between the secondary of the step-down transformer and ground (fig 1 disclose 171 is connected to 165 and a ground connection). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tziouvaras in view of Schweitzer in further view of Finney in order to find faults in the electric systems. 

Regarding claim 13, Tziouvaras discloses a second current measurement device (1386), the second current measurement device to provide a second electrical signal. (as shown in fig 13c where information is coming from the sensor). Tziouvaras in view of Schweitzer does not fully disclose disposed between the step-down transformer secondary and ground.
However, Finney discloses disposed between the secondary of the step-down transformer and ground (fig 1 disclose 171 is connected to 165 and a ground connection). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tziouvaras in view of Schweitzer in further view of Finney in order to find faults in the electric systems. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras et al (US Pat No. 9008982) in view of Schweitzer et al (USPGPub 20160216310) in further view of Fernandes et al (USPGpub 20080077336). 

Regarding claim 8, Tziouvaras in view of Schweitzer does not fully disclose wherein the parasitic electric flow comprises a parasitic capacitance.
However, Fernandes discloses wherein the parasitic electric flow comprises a parasitic capacitance (par 190 lines 1-15 discloses stray current is a stray capacitance. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tziouvaras in view of Schweitzer in further view of Fernandes in order to detect unwanted current. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tziouvaras et al (US Pat No. 9008982) in view of Schweitzer et al (USPGPub 20160216310) in further view of Ghassemi et al (USPGPub 20030164714).

Regarding claim 12, Tziouvaras in view of Schweitzer does not fully disclose comprising a tuning reactor of the step-down transformer.
However, Ghassemi discloses comprising a tuning reactor of the step-down transformer (par 20 dsicloses having a tuning reactor along with a stepdown transformer. Therefore the tuning reactor is of the step down transformer). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tziouvaras in view of Schweitzer in further view of Ghassemi in order to properly calibrate the stepdown transformer. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a system to detect a fault in an electric power delivery system, comprising: a tuning reactor in electrical communication with the step-down transformer wherein the IED further: generates a second voltage signal based on the electrical signal from the second current measurement device; and identifies the incident traveling wave and the reflected traveling wave based on the first voltage signal and the second voltage signal in combination with the other limitations of the claim. 
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adolfsson et al (USPGPub 20060170432): discloses capacitive parasitic current. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868